Case 3:16-cv-02458-MMA-BLM Document 96-10 Filed 10/04/19 PageID.960 Page 1 of 2




                               INDEX OF EXHIBITS 1


      No.   Exhibit                                                        Page No.
      A     A true and correct copy of an inmate health care               6-9
            appeal/grievance record found in the Health Care Appeals
            and Risk Tracking System (HCARTS) for Plaintiff Charles
            Holmes.
      B     A true and correct copy of an inmate health care               10-11
            appeal/grievance record found in the HCARTS for Plaintiff
            Charles Holmes.
      C     A true and correct copy of Mr. Holmes’ inmate health care      12-35
            appeal/grievance identified as Log No. CAL HC 14033383.
      D     A true and correct copy of Mr. Holmes’ inmate health care      36-40
            appeal/grievance identified as Log No. CAL HC 14033371.
      E     A true and correct copy of Mr. Holmes’ inmate health care      41-55
            appeal/grievance identified as Log No. SAC HC 15030531.
      F     A true and correct copy of Mr. Holmes’ inmate health care      56-66
            appeal/grievance identified as Log No. CAL HC 16034017.
      G     A true and correct copy of Mr. Holmes’ inmate health care      67-83
            appeal/grievance identified as Log No. CAL HC 18000259.
      H     A true and correct copy of the curriculum vitae of Richard     84-114
            Boxer, M.D.
      I     A true and correct copy of the relevant medical records        115-337
            pertaining to Mr. Holmes.
      J     A true and correct copy of curriculum vitae of Bennett         338-339
            Feinberg, M.D.
      K     A true and correct copy of Interrogatories to Plaintiff from   340-347
            Defendant E. Estock, M.D., Set One.

  1
   Although the exhibits in the Compendium bear the tabbing and pagination
  required by Civil Local Rule 5.1(e), all citations to the exhibits in witness
  declarations, the Separate Statement of Undisputed Material Facts, and the
  Memorandum of Points and Authorities are to the page numbers that appear on the
  bottom right of each page, with the exception of exhibits M and N, for which the
  citations are to the pagination in the original transcripts.


                                     Page 4 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-10 Filed 10/04/19 PageID.961 Page 2 of 2




   L      A true and correct copy of Plaintiff’s Responses to          348-360
          Defendant E. Estock, M.D.’s Interrogatories.
   M      A true and correct copy of excerpts from the deposition of   361-366
          Charles Holmes, taken on October 29, 2018.
   N      A true and correct copy of excerpts from the deposition of   367-371
          Dudley Danoff, M.D., taken on October 24, 2018.




                                  Page 5 of 371
